

CONSULTING AGREEMENT
Consulting Agreement (this “Agreement”), dated August 31, 2015, by and between
Geoff S. Barrall (the “Consultant”), and Imation Corp., a Delaware corporation
(the “Client”). The Consultant and the Client are sometimes referred to herein
individually as a “Party”, and collectively as the “Parties.”
WHEREAS, the Client desires to retain the Consultant, and the Consultant desires
to be retained by the Client, pursuant to the terms and conditions set forth in
this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual agreements made
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties do hereby agree as
follows:
1. Term; Reporting; Supervision of Work; Primary Contact; Etc.
a.
This Agreement shall commence as of August 31, 2015 (the “Effective Date”) and
end October 12, 2015 (the “Term”). Should the Client wish to extend the term it
shall be renewable on a weekly basis by mutual consent. The Client may cancel
this agreement at anytime, with no advance notice of termination required; any
such cancellation shall be effected by written notice to Consultant and shall
become effective upon receipt of such notice by Consultant. Should the Client
choose to cancel this agreement prior to October 12, 2015 then the Client will
remit payment for any remaining work planned through October 12, 2015 at the
time of termination.

b.
The Consultant shall report to the Board of Directors (the “Board”) of the
Client. The Consultant will coordinate its efforts with Mr. Ian Williams and the
other members of Client’s management team (“Management”) in all respects. The
Consultant shall be physically present at the locations of the Client at such
times and frequency as the Consultant may reasonably determine. The Consultant
will expend the time it deems necessary (in his professional judgment) to
perform the Services.

c.
The Consultant shall be working with the Special Independent Review Committee
(the “Committee”) of Client’s Board. The Consultant will also be a member of
that Committee, and his services hereunder are in addition to his work on the
Committee.

2. Services
As directed by the independent members of the Board, the Client hereby engages
the Consultant to perform the following services (collectively with the services
described in Section 3 below, the “Services”) during the Term:
Review and Assessment of Business
a. Assisting the Client to: (i) review and evaluate its overall business and
operations and historical, current and projected financial statements, financial
position, budget and operating performance, and business plans, (ii) identify
the critical areas of the Client’s business that need to be addressed, with a
focus on (A) reducing discretionary expenditures and overhead relating to the
Client’s

1

--------------------------------------------------------------------------------



business, (B) accounts receivable management, (C) inventory management, (D)
accounts payable management, (E) strategic analysis of locations, and the
projected utilization in operations and cost benefits of owned versus leased
facilities, and (F) analysis of profitability by product and geographic region
(to the extent practicable or appropriate), and (iii) assess the Client’s
headcount, organizational and functional personnel structures, staffing and use
of human resources.
Formulation of Business Plan and Budget
b.
Based on the foregoing review and assessment, assisting the Client (via close
consultation with Management to formulate: (i) a plan (a “Business Plan”)
designed to enhance shareholder value and (ii) an integrated, rolling,
computer-based budget (the “Budget”) on a cash basis for the Client’s operations
covering: (A) monthly, the remainder of calendar year 2015 and (B) quarterly,
calendar year 2016, such Budget to reflect the overall Business Plan and include
explanation of the underlying budget assumptions, and projections for: (1)
income statement, (2) cost of sales, (3) selling, general and administrative
expenses, (4) R&D spending, and (5) specific employees or positions for
staffing.

c.
As part of the Business Plan, assisting the Client to identify the action steps
needed to achieve the objective for each critical area set forth in the Business
Plan for Client’s Nexsan Data Storage and IronKey businesses) and the
timetable(s) for the implementation of such steps. Such objectives will include
for the Client’s operations (other than the Nexsan Data Storage and IronKey
businesses): (i) reducing the workforce and (ii) reducing operating losses.

d.
The Parties acknowledge and confirm that the objective of the Business Plan is
to assist the Client to position itself to improve shareholder value.

Time Frame for Approval of Business Plan and Budget
e.
The Consultant and the Client will endeavor to present to the Board for its
discussion and approval a preliminary Business Plan and accompanying Budget by
September 28 2015. Once feedback is received from the board a final plan with
independent validation of product roadmap and market viability will be presented
to the board October 12, 2015.

Services Relating to Detailed Development of Business Plan Action Steps
f.
As part of the Business Plan, assisting the Client to: (i) focus on each
critical area identified in the Business Plan and related Budget and identify in
further detail the action steps that the Client needs to take in order to
achieve the objective for that area and (ii) further develop for each critical
area the costs of and/or savings to be realized from the action steps, and
estimated timetables for implementing such steps. During development of the
Business Plan, the Budget and the detailed action steps, the Consultant will, to
the extent needed or appropriate, continue to make recommendations for improving
each critical area, and refine recommendations previously made.

Services Relating to Implementation of Business Plan and Budget; “Roadmap”

2

--------------------------------------------------------------------------------



g.
The Consultant will identify appropriate components of the Business Plan that
the Client, with the assistance of the Consultant, may begin to implement
immediately.



h.
Assisting the Client to present to the Board (on a periodic basis) a “roadmap”
outlining the Client’s progress in implementing the Business Plan and the
Budget, and indicating decision-making aspects of such implementation for the
Board’s consideration.

Computer-Based Model
i.
To the extent that the exigencies of Consultant’s other agreed tasks permit, the
Consultant will
use historical data drawn from information provided by the Client to develop a
computer-based financial model (i.e., the Budget) of the Client’s operations.
Such model will be formulated in close consultation with Mr. Lucas, Mr. Williams
and other members of Management. Such model is to be: (i) useful during the Term
to help the Parties to analyze the variables that affect the Client’s business
(such as the impact of various levels of SG&A and R&D expense, etc.) and (ii)
designed in a user-friendly manner to enable the Client to use the model after
the Term to perform further analyses. The Consultant will perform some work on
the financial model while assisting the Client to formulate the Business
Plan/Budget but most of the work on such model will be done during
implementation of the Business Plan/Budget.

Services Relating to Sales Efforts
j.
The Consultant will interview customers and resellers of Client to provide third
party validation of Client’s value to customers and partners.

No Outcome Assured
k.
The Parties confirm that the objective of the Business Plan and the Budget is to
assist the Client to achieve the specific objectives to be set forth therein.
Notwithstanding such objectives, and the good faith efforts the Client may
expend to achieve them, the Parties acknowledge that future events and results
are caused by multiple factors and cannot be foreseen or guaranteed; and the
Parties agree and acknowledge that Consultant has not guaranteed that any
particular results shall be achieved.

3.
Matters Relating to Services; Meetings with Board

During the Term, the Client shall: (i) provide the Consultant’s personnel with
reasonable access to the Client’s locations to facilitate the performance of the
Services and (ii) furnish promptly such financial statements, business records
and other documents and instruments as the Consultant may reasonably specify as
necessary or desirable for its performance of the Services. The Consultant shall
meet with the Committee and/or the Board from time to time as the Committee or
the Board (as the case may be) may specify.



3

--------------------------------------------------------------------------------



4.    Compensation for Services; Expenses and Disbursements

The Client shall pay to the Consultant the following compensation for
performance of the Services:
a.
Weekly Fees – Subject to Section 5(b) below, a fee (a “Weekly Fee”) for the work
of Consultant per week, as follows: (a) $20,000 for Consultant’s full-time
(i.e., not less than 40 hours) performance of Services during such week. It is
understood and agreed that the 40 hours per week commitment shall also include
the time spent by Geoff Barrall as a member of the Committee; provided, that if
Consultant devotes less than forty (40) hours cumulatively towards meeting this
agreed cumulative 40-hour commitment during any week of the Term, then the
applicable Weekly Fee (i.e., $20,000) shall be proportionately reduced to
reflect the lower number of hours, any such reduction to be calculated pro rata
according to the number of hours actually spent cumulatively that week. For
avoidance of doubt, the Weekly Fees do not include any fees paid, or to be paid,
to Geoff Barrall in Barrall’s capacity as a Board Member and/or Committee member
for Geoff Barrall’s service on the Committee or the Board.

b.
Limitations on Fees; Reporting of Time – In no event shall the Weekly Fees for
any week during the Term exceed (in the aggregate) $20,000, irrespective of the
number of hours cumulatively per week that the Consultant may devote to
performance of the Services. The Consultant will report to the Client the
individual time devoted to performance of the Services during each week. For
this purpose, travel time of the Consultant, including travel time between the
Consultant’s home and Client’s office and facility locations, and between and
among Client’s office and facility locations, will be reported and counted.

c.
Expenses/Disbursements – The Client will reimburse the Consultant weekly, in
accordance with Section 6(b) below, for all reasonable, out-of-pocket expenses
the Consultant and/or its personnel incur in performing the Services and
traveling to perform the work. Such out-of-pocket expenses will include air
travel costs; hotel, lodging and local travel costs; meals while traveling and
working on-site; and incidental expenses (such as overnight mail charges, office
supplies, laundry services etc.). For purposes of the foregoing, all air travel
will be pre-booked, or charged to the Client, in coach (to reduce airfare
costs).

d.
Any fees or expenses not paid to Consultant within thirty (30) days after their
due date shall bear interest from the 31st day after they become due until fully
paid, at the lesser of: (i) the rate of ten per cent (10%) per annum; or (ii)
the maximum rate permitted under Texas law.

5. Invoices; Payments; Certain Remedies
a.    Invoices On Monday of each week (commencing Monday, September 7, 2015),
the Consultant
will invoice the Client for the Weekly Fees and expense reimbursements relating
to the Services rendered during the previous week (each, an “Invoice”). The
Consultant's week shall commence each Saturday and run through the following
Friday. Each Invoice shall include the Weekly Fees due and an itemized list of
the reimbursable expenses incurred by the Consultant. To the extent the precise
amount of any reimbursable expenses that are charged may not be known with
certainty

4

--------------------------------------------------------------------------------



until the applicable credit card statement is received, Consultant may invoice
Client for such reimbursable expenses within a reasonable time after
Consultant’s receipt of any such credit card statement.


b. Payments Subject only to the requirements set forth in Section 4(a) above,
the Client shall pay to the Consultant, not later than three (3) Business Days
after its receipt of each Invoice and in immediately available funds, the total
of the Weekly Fees and reimbursable disbursements set forth in such Invoice. The
Client shall make each payment via wire transfer to the account of Consultant as
specified by Consultant in its invoice or by separate written instruction. If an
invoiced amount is due on a date that is not a Business Day such due date shall
be extended to the next Business Day.
c.
Certain Remedies If the Client fails timely to make a payment as required under
Section 5(b)
above or under any other provision of this Agreement, or if the Client
materially breaches any other provision of this Agreement, then the Consultant
may give the Client written notice specifying such failure or breach. If the
Client fails to cure such breach within three (3) Business Days after its
receipt of such notice: (i) the Consultant may suspend or discontinue the
performance of the Services or terminate this Agreement without any further
liability or obligation to the Client, without limitation as to the Consultant's
rights and remedies to obtain full payment of all amounts and disbursements due
or to become due in accordance with the terms and conditions of this Agreement
and/or (ii) either Party may seek an arbitral determination of any disputed or
unpaid amount invoiced under this Section 6 in accordance with Section 11(c)
below. For purposes of this Agreement, “Business Day” means any day other than a
Saturday, Sunday or holiday on which commercial banks are required or authorized
to close. For purposes of the Consultant’s remedies stated in this Section, it
shall be assumed that Consultant would have met or exceeded the 40-hour-per-week
commitment stated in Section 4(a) above for the remainder of the Term.

6. Retainer
Simultaneously with the Parties’ execution and delivery of this Agreement, the
Client shall pay to the Consultant, by wire transfer of immediately available
funds to the account specified in Parts 4 and 5 above, a retainer of $20,000
against sums due and owing to the Consultant under this Agreement. The
Consultant, in its sole discretion, may hold such retainer as security against
amounts to be paid or apply such balance, in whole or in part, to pay amounts
due and owing but unpaid.
7. Return of Documents and Property; Certain Representations
a.
Upon the expiration or termination of the Term, and provided all amounts due to
the Consultant hereunder have been paid, the Consultant shall (upon written
request from the Client) deliver to the Client all documents and materials
relating to the Client's business. The Consultant may retain copies of documents
and materials comprising the Consultant's work product, and shall pay the cost
of such delivery and for copies of its work product.

b.
Each Party represents and warrants to the other that: (a) it has the full power
and authority to be bound by the terms and conditions set forth herein and to
execute all documents and perform all


5

--------------------------------------------------------------------------------



acts required hereby and (b) neither the delivery of this Agreement nor the
performance of any obligations contemplated hereunder will result in any
material breach or default under any agreement or understanding, or any
violation of any law or regulation, to which it is a party or is subject.
8. Indemnification
a. The Client shall indemnify and hold the Consultant harmless from and against
all losses, damages, liabilities, claims, demands, lawsuits, costs and expenses,
including reasonable attorneys’ fees and disbursements, that the Consultant in
its role as a consultant under this Agreement may incur or be liable for arising
out of or in connection with any of the following: (i) any (alleged or actual)
false, misleading, inaccurate or incomplete information provided by the Client
to the Consultant, or any (alleged or actual) omission by the Client of any
material fact, in connection with the Consultant’s performance of the Services,
(ii) any matter arising from the Consultant's rendering of the Services other
than claims resulting from the Consultant's gross negligence, willful misconduct
or material breach of its obligations hereunder, (iii) any matter relating to,
arising out of or concerning the business, services, finances, liabilities,
obligations, or other affairs of the Client or (iv) the collection by the
Consultant of sums due to be paid by the Client pursuant to this Agreement or
otherwise relating to the Consultant's enforcement of this Agreement. In
connection with the Client’s indemnification obligations, the Client shall
reimburse the Consultant promptly for, or at the Consultant’s option advance
amounts sufficient to cover, any legal and other fees and expenses, provided
that the Consultant agrees to repay any and all such amounts so advanced if it
shall ultimately be determined that the Consultant is not entitled to be
indemnified therefor.
b.
The Consultant shall indemnify and hold the Client harmless from and against all
losses, damages, liabilities, claims, demands, lawsuits, costs and expenses,
including reasonable attorneys’ fees and disbursements, that the Client may
incur or be liable for arising out of or in connection with any of the
following: (i) any claims resulting from the Consultant's gross negligence or
willful misconduct in its rendering of services to the Client pursuant to this
Agreement, or material breach of its obligations hereunder or (ii) the Client’s
enforcement of this Agreement. However, in no event shall the Consultant be
liable under this indemnification provision, as a direct or indirect result of
the performance of its duties under this Agreement, for: (a) special, indirect,
consequential or punitive damages or lost profits or (b) any amount that exceeds
the aggregate compensation (exclusive of costs, expenses and other amounts
reimbursed to the Consultant under this Agreement) that the Consultant shall
have actually received pursuant to this Agreement.

9. Confidentiality
a.
Each Party shall hold in confidence this Agreement and make it available only:
(i) to other persons as may be necessary to comply with applicable securities
and other disclosure requirements, (ii) on a need-to-know basis to facilitate
the Consultant’s performance of the Services, (iii) to its professional advisors
and (iv) in the Client’s case, to its lender.


6

--------------------------------------------------------------------------------



b.
The Consultant may be furnished with or may otherwise receive or have access to
proprietary information relating to the finances, client lists, business plans
and processes, marketing plans, business strategies, technical data and other
matters of the Client (collectively, the "Confidential Information"). The
Consultant acknowledges that the Confidential Information to be furnished is
confidential and that any disclosure or use of the same by the Consultant,
except as provided in this Agreement or necessary for the Consultant to perform
the Services, may harm the Client. The Consultant agrees that it will not use
the Confidential Information for any purpose except as contemplated by this
Agreement and agrees that it will not disclose Confidential Information to any
third party provided that: (i) the Confidential Information furnished may be
disclosed to the Consultant’s personnel and attorneys who require the same for
the purpose of performing the Services or in connection with collection of
amounts due tothe Consultant (it being understood that the Consultant will
inform such personnel and attorneys of the confidential nature of such
Confidential Information and direct them to treat such Confidential Information
confidentially) and (ii) disclosure may be made as required under applicable
law, legal process or court order if the Consultant’s counsel determines it is
necessary and the Consultant gives prior written notice to the Client and
cooperates in all reasonable respects with the Client (at the Client’s expense)
in the Client’s efforts to limit such disclosure. The limitations herein shall
not apply to Confidential Information that: (A) is or becomes publicly known
other than by breach of this Agreement by the Consultant or (B) is given to the
Consultant by someone else who is not obligated to maintain confidentiality
(other than the Existing Lender or a New Lender).

10. Limitation of Liability; Assignment and Notices
a.
In no event shall the Consultant be liable, in damages or otherwise, to the
Client for any good faith error of judgment or other act or omission performed
or omitted by the Consultant under or otherwise in respect of this Agreement,
except for acts or omissions that constitute gross negligence, willful
misconduct or a material breach hereof on the part of the Consultant.
Furthermore, in no event shall the Consultant be liable, as a direct or indirect
result of the performance of its duties under this Agreement, for: (a) special,
indirect, consequential or punitive damages or lost profits or (b) any amount
that exceeds the aggregate compensation (exclusive of costs, expenses and other
amounts reimbursed to the Consultant under this Agreement) that the Consultant
shall have actually received pursuant to this Agreement.

b.
Neither Party may transfer or assign this Agreement without the prior written
consent of the other Party, except that the Client may assign this Agreement to
any entity that is an affiliate of the Client provided that: (i) the assignee
assumes in writing all obligations of the Client under this Agreement and (ii)
the Client remains liable for the due performance of the Client’s obligations in
this Agreement. Any purported assignment in violation hereof shall be ab initio
null and void.

c.
Any notice required or permitted under this Agreement shall have been
effectively made or given if in writing and either: (a) personally delivered, or
(b) delivered by a reputable overnight delivery service, prepaid for next-day
delivery. Unless otherwise changed by notice delivered in accordance with these
provisions, notice shall be properly addressed to Geoff S. Barrall at 4962 Minas
Drive, San Jose, CA 95136 and properly addressed to the Client at: Imation
Corp., Attention: John Breedlove, Vice President and General Counsel, 1 Imation
Way, Oakdale, Minnesota 55128.


7

--------------------------------------------------------------------------------



11. Independent Contractor; Governing Law; Dispute Resolution
a.
In performing the Services under this Agreement, the Consultant shall serve as
an independent contractor of the Client, and not in a fiduciary relationship
with the Client. Nothing in this Agreement establishes a partnership,
association, joint venture, principal/agent or similar relationship. Nothing in
this Agreement limits, expands, or otherwise affects Geoff Barrall’s fiduciary
duties to Imation as a member of the Board and the Committee. For avoidance of
doubt, notwithstanding any contents of this Agreement that might appear to the
contrary, none of the duties to be performed or services to be provided by
Consultant as an independent contractor Consultant pursuant to the terms of this
Agreement are accompaniedby any fiduciary responsibilities or obligations; and
none of such duties or responsibilities shall coincide with or be conflated with
any of Geoff Barrall’s fiduciary obligations as a member of the Board and the
Committee.

b.
This Agreement shall be interpreted and construed, if any construction be
necessary, in accordance with, governed by and enforced under, the laws of the
State of Delaware without regard to principles of conflicts or choice of laws,
save and except that the arbitration clause shall be governed, interpreted and
applied pursuant to the Federal Arbitration Act (“FAA”), and the federal court
jurisprudence interpreting and applying the FAA.

a.
Any dispute, claim or controversy arising out of or relating to this Agreement
or the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicability of this agreement to
arbitrate, shall be determined by mandatory, binding arbitration before one (1)
neutral arbitrator in accordance with the following provisions. In the event
that the Parties are unable to resolve any dispute under or relating to this
Agreement, either Party may commence an arbitration proceeding to resolve such
dispute. Arbitration may be commenced by either Party by giving written demand
for arbitration to the other party, stating in reasonable detail the matter(s)
in dispute and the relief or remedies sought; the Party who receives a written
demand for arbitration shall promptly (within fifteen days) serve a written
response to such demand stating in reasonable detail its answer to all
allegations of the demand. Any such arbitration shall be conducted in St. Paul,
MN. If the Parties do not agree promptly upon a mutually acceptable neutral
arbitrator, then either Party may submit the demand for arbitration to the
American Arbitration Association (“AAA”) to invoke AAA’s procedures for
selection of a neutral arbitrator and administration of the arbitration; and the
arbitration shall then proceed under the auspices of the AAA. Whether
administered by a mutually acceptable arbitrator or under the auspices of the
AAA, the arbitration shall be conducted in accordance with the expedited
arbitration procedures under the Commercial Arbitration Rules of the AAA; and
the arbitrator's determination with respect to any dispute shall be final and
binding on the Parties and not subject to appeal or review (judicial or
otherwise) on any ground, except as may be permitted by the Federal Arbitration
Act. No action shall be filed in any court by either Party against the other to
remedy any alleged breach of this agreement; provided, however, that nothing
herein contained shall be construed to limit or prohibit either Party from
applying to any court of competent jurisdiction for injunctive or other
provisional relief to prevent or enjoin any violation of its rights under this
Agreement or to require the other Party to participate


8

--------------------------------------------------------------------------------



in arbitration as required by this provision or to enforce this arbitration
clause, or to judicially enforce the arbitration award, or for entry of judgment
based upon the arbitration award if the award is not promptly fulfilled by the
Parties as directed by the arbitrator, or to vacate or modify the arbitration
award under the limited grounds permitted by the Federal Arbitration Act, which
the Parties agree shall govern and control the application and any
interpretation or construction of this arbitration clause. From and after the
commencement of any such arbitration and until the final award therein, each
Party shall be liable for one-half of: (i) the out-of-pocket filing fees charged
in connection with the commencement of such arbitration, and (ii) the costs and
expenses of the arbitrator, provided that the arbitrator shall be entitled, as
part of the final award in such arbitration, to award to the prevailing Party
therein such of its attorneys' fees, reasonable experts’ fees, and disbursements
and other fees, costs and expenses as the arbitrator may deem necessary,
appropriate, just or equitable. Notwithstanding any language in this Agreement
that mightappear to the contrary, the arbitrator shall not have authority to
award relief that is not authorized by this Agreement or to modify the terms of
this Agreement.
12. Miscellaneous
a.
Neither Party intends this Agreement to benefit or create any right or cause of
action in any person or entity other than the Parties hereto. Any failure on the
part of either Party to enforce any of its rights shall not constitute a waiver,
and shall apply only to the specific event at hand and not constitute a waiver
or abandonment of any other rights.

b.
If a provision of this Agreement is found to be illegal, invalid or
unenforceable, such finding shall not affect the legality, validity or
enforceability of the other provisions, which shall remain in effect. This
Agreement constitutes the entire agreement between the Parties with respect to
the subject matter hereof and supersedes all other agreements and understandings
between the Parties with respect to such subject matter. This Agreement may not
be changed or modified except by a writing signed by an authorized
representative of each of the Parties.

c.
Notwithstanding any termination or expiration of this Agreement, the following
Sections shall survive and remain in full force and effect for the periods set
forth below: (i) Sections 1, 5, 6, 7 and 8, until the final resolution of the
rights and obligations of the Parties therein, (ii) Section 9, until all
possible claims for indemnification thereunder have either been adjudicated to a
final, non-appealable conclusion, or extinguished under applicable statutes of
limitation, and (iii) Sections 10, 11, 12 and this Section 13, until final
resolution of all rights and obligations of the Parties pursuant to this
Agreement or until the foregoing Sections mentioned in this subsection (c) are
no longer in effect, whichever occurs later.

d.
This Agreement is the result of negotiations between the Parties and their
counsel, and shall not be construed in favor of or against any Party by reason
of the extent to which such Party or its counsel participated in the drafting of
this Agreement. This Agreement may be signed in counterparts, and a signature on
behalf of a Party that is delivered to the other Party via .pdf scan or
facsimile will have the same effect as a duly delivered original signature.


9

--------------------------------------------------------------------------------



[Remainder of page intentionally left blank]

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.


CLIENT:
 
CONSULTANT:
IMATION CORP.
 
REALIZATION SERVICES, INC.
 
 
 
By: /s/Joseph DePerio
 
By: /s/Geoff S. Barrall
Joseph DePerio
 
Geoff S. Barrall
Its Chairman of the Board of Directors
 
 




11